Name: Decision No 1/98 of the EC-Andorra Joint Committee of 20 October 1998 amending Decision No 2/96 of the EC-Andorra Joint Committee laying down the arrangements for the implementation of Annex II to the Agreement in the form of an exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: Europe;  European construction;  tariff policy;  international trade;  leather and textile industries;  trade policy
 Date Published: 1998-11-20

 Avis juridique important|21998D1120(02)Decision No 1/98 of the EC-Andorra Joint Committee of 20 October 1998 amending Decision No 2/96 of the EC-Andorra Joint Committee laying down the arrangements for the implementation of Annex II to the Agreement in the form of an exchange of Letters between the European Economic Community and the Principality of Andorra Official Journal L 311 , 20/11/1998 P. 0021 - 0022DECISION No 1/98 OF THE EC-ANDORRA JOINT COMMITTEE of 20 October 1998 amending Decision No 2/96 of the EC-Andorra Joint Committee laying down the arrangements for the implementation of Annex II to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (98/652/EC)THE EC-ANDORRA JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and Andorra (1), signed in Luxembourg on 28 June 1990, and in particular Article 7 thereof,Whereas Decision No 2/96 of the EC-Andorra Joint Committee (2) exempts Andorra from the commercial policy provisions applicable to textile products; whereas this Decision established a prior surveillance procedure for imports of such products and a framework allowing them to be re-exported to the Community;Whereas Article 4 of the Decision No 2/96 sets 1 July 1998 as the date the Decision is to lapse; whereas by that date the Joint Committee must decide whether to extend or amend the Decision in light of the results of its implementation;Whereas the system introduced by the Decision has proved highly satisfactory without generating excess administration; whereas, therefore, the system introduced by the Decision No 2/96 should be extended indefinitely in a continued effort to prevent any deflection of trade;Whereas Article 1 of the said Decision now needs to be amended so that only those products subject to quantitative restrictions on import into the Community have to undergo prior surveillance,HAS DECIDED AS FOLLOWS:Article 1 Decision No 2/96 of the EC-Andorra Joint Committee is hereby amended as follows:(1) Article 1(1) shall be replaced by the following:'1. The release for free circulation, in the Principality of Andorra, of the textile products listed in Annex V to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (*), Annexes IIIB, IV and V to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (**) and Annex II to Council Regulation (EC) No 3060/95 of 22 December 1995 on the arrangements for imports of certain textile products originating in Taiwan (***) and products originating in the People's Republic of China listed in Annex II to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries (****) shall be subject to prior surveillance.(*) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1053/98 (OJ L 151, 21.5.1998, p. 10).(**) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 1457/97 (OJ L 199, 26.7.1997, p. 6).(***) OJ L 326, 30.12.1995, p. 25.(****) OJ L 67, 10.3.1994, p. 89. Regulation as last amended by Regulation (EC) No 1138/98 (OJ L 159, 3.6.1998, p. 1)`.(2) The second paragraph of Article 2 shall be replaced by the following:'Information concerning the textile products referred to in Article 1(1) of this Decision shall be broken down by textile category and country of origin according to the descriptions given in Annex IA to Regulation (EEC) No 3030/93. Information on other products shall be broken down by product and country of origin.`(3) Article 4 shall be replaced by the following:'Article 4This Decision shall enter into force on 1 July 1996.`Article 2 This Decision shall enter into force on 1 July 1998.Done at Brussels, 20 October 1998.For the EC-Andorra Joint CommitteeThe PresidentMeritxell MATEU(1) OJ L 374, 31. 12. 1990, p. 13.(2) OJ L 184, 24. 7. 1996, p. 41.